Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-9712 UNITED STATES CELLULAR CORPORATION (Exact name of registrant as specified in its charter) Delaware 62-1147325 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 8410 West Bryn Mawr, Chicago, Illinois 60631 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (773) 399-8900 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b‑2 of the Exchange Act. Large accelerated filer x Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding at September 30, 2012 Common Shares, $1 par value 51,728,824 Shares Series A Common Shares, $1 par value 33,005,877 Shares Table of Contents United States Cellular Corporation Quarterly Report on Form 10-Q For the Quarterly Period Ended September 30, 2012 Index Page No. Part I. Financial Information Item 1. Financial Statements (Unaudited) Consolidated Statement of Operations Three and Nine Months Ended September 30, 2012 and 2011 3 Consolidated Statement of Cash Flows Nine Months Ended September 30, 2012 and 2011 4 Consolidated Balance Sheet September 30, 2012 and December 31, 2011 5 Consolidated Statement of Changes in Equity Nine Months Ended September 30, 2012 and 2011 7 Notes to Consolidated Financial Statements 9 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 19 Overview 22 Results of Operations 26 Recent Accounting Pronouncements 33 Financial Resources 33 Liquidity and Capital Resources 36 Application of Critical Accounting Policies and Estimates 39 Certain Relationships and Related Transactions 40 Safe Harbor Cautionary Statement 41 Item 3. Quantitative and Qualitative Disclosures About Market Risk 44 Item 4. Controls and Procedures 45 Part II. Other Information Item 1. Legal Proceedings 46 Item 1A. Risk Factors 46 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 47 Item 5. Other Information 47 Item 6. Exhibits 48 Signatures Table of Contents Part I. Financial Information Item 1. Financial Statements United States Cellular Corporation Consolidated Statement of Operations (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, (Dollars and shares in thousands, except per share amounts) Operating revenues Service $ 1,036,370 $ 1,036,609 $ 3,089,932 $ 3,023,752 Equipment sales 103,987 73,830 246,946 219,961 Total operating revenues 1,140,357 1,110,439 3,336,878 3,243,713 Operating expenses System operations (excluding Depreciation, amortization and accretion reported below) 249,245 241,852 725,636 687,256 Cost of equipment sold 248,029 196,229 626,765 563,717 Selling, general and administrative (including charges from affiliates of $25.6 million and $23.8 million, respectively, for the three months, and $77.6 million and $75.7 million, respectively, for the nine months) 438,526 438,774 1,315,823 1,302,436 Depreciation, amortization and accretion 145,151 141,664 439,391 431,581 (Gain) loss on asset disposals and exchanges, net 11,327 (9,700) 11,819 (5,741) Total operating expenses 1,092,278 1,008,819 3,119,434 2,979,249 Operating income 48,079 101,620 217,444 264,464 Investment and other income (expense) Equity in earnings of unconsolidated entities 24,816 21,929 71,584 65,289 Interest and dividend income 935 869 2,823 2,466 Gain (loss) on investment - - (3,728) 13,373 Interest expense (9,501) (11,522) (35,272) (51,905) Other, net 200 (97) 173 (47) Total investment and other income (expense) 16,450 11,179 35,580 29,176 Income before income taxes 64,529 112,799 253,024 293,640 Income tax expense 22,389 43,292 82,624 102,771 Net income 42,140 69,507 170,400 190,869 Less: Net income attributable to noncontrolling interests, net of tax (6,689) (7,367) (19,772) (18,629) Net income attributable to U.S. Cellular shareholders $ 35,451 $ 62,140 $ 150,628 $ 172,240 Basic weighted average shares outstanding 84,737 84,547 84,671 84,984 Basic earnings per share attributable to U.S. Cellular shareholders $ 0.42 $ 0.73 $ 1.78 $ 2.03 Diluted weighted average shares outstanding 85,152 84,940 85,090 85,448 Diluted earnings per share attributable to U.S. Cellular shareholders $ 0.42 $ 0.73 $ 1.77 $ 2.02 The accompanying notes are an integral part of these consolidated financial statements. 3 Table of Contents United States Cellular Corporation Consolidated Statement of Cash Flows (Unaudited) Nine Months Ended September 30, (Dollars in thousands) Cash flows from operating activities Net income $ 170,400 $ 190,869 Add (deduct) adjustments to reconcile net income to net cash flows from operating activities Depreciation, amortization and accretion 439,391 431,581 Bad debts expense 51,293 44,718 Stock-based compensation expense 15,924 15,475 Deferred income taxes, net 52,865 145,687 Equity in earnings of unconsolidated entities (71,584) (65,289) Distributions from unconsolidated entities 45,211 52,037 (Gain) loss on asset disposals and exchanges, net 11,819 (5,741) (Gain) loss on investment 3,728 (13,373) Noncash interest expense 1,331 9,582 Other operating activities 863 1,143 Changes in assets and liabilities from operations Accounts receivable (67,302) (57,564) Inventory (69,423) (36,326) Accounts payable - trade (28,902) 41,733 Accounts payable - affiliate (4,785) 1,185 Customer deposits and deferred revenues 26,687 30,695 Accrued taxes 99,556 9,679 Accrued interest 9,508 9,283 Other assets and liabilities (77,821) (66,553) 608,759 738,821 Cash flows from investing activities Cash used for additions to property, plant and equipment (611,431) (462,327) Cash paid for acquisitions and licenses (57,957) (23,773) Cash received from divestitures 49,932 - Cash paid for investments (45,000) (50,000) Cash received for investments 50,000 85,250 Other investing activities (5,030) (210) (619,486) (451,060) Cash flows from financing activities Repayment of long-term debt (343) (330,106) Issuance of long-term debt - 342,000 Common shares reissued for benefit plans, net of tax payments (2,299) 1,755 Common shares repurchased - (62,294) Payment of debt issuance costs - (11,394) Distributions to noncontrolling interests (1,491) (1,176) Other financing activities 284 169 (3,849) (61,046) Cash classified as held for sale - (11,237) Net increase (decrease) in cash and cash equivalents (14,576) 215,478 Cash and cash equivalents Beginning of period 424,155 276,915 End of period $ 409,579 $ 492,393 The accompanying notes are an integral part of these consolidated financial statements. 4 Table of Contents United States Cellular Corporation Consolidated Balance Sheet — Assets (Unaudited) September 30, December 31, (Dollars in thousands) Current assets Cash and cash equivalents $ 409,579 $ 424,155 Short-term investments 140,494 127,039 Accounts receivable Customers and agents, less allowances of $24,784 and $21,337, respectively 332,318 341,439 Roaming 47,216 36,557 Affiliated 119 621 Other, less allowances of $3,127 and $2,200, respectively 84,132 63,204 Inventory 196,523 127,056 Income taxes receivable 2,280 74,791 Prepaid expenses 60,631 55,980 Net deferred income tax asset 37,868 31,905 Other current assets 15,993 10,096 1,327,153 1,292,843 Assets held for sale - 49,647 Investments Licenses 1,531,873 1,470,769 Goodwill 494,737 494,737 Customer lists, net of accumulated amortization of $96,776 and $96,597, respectively 135 314 Investments in unconsolidated entities 162,012 138,096 Notes and interest receivable — long-term - 1,921 Long-term investments 10,171 30,057 2,198,928 2,135,894 Property, plant and equipment In service and under construction 7,341,632 7,008,449 Less: Accumulated depreciation 4,406,847 4,218,147 2,934,785 2,790,302 Other assets and deferred charges 75,482 59,290 Total assets $ 6,536,348 $ 6,327,976 The accompanying notes are an integral part of these consolidated financial statements. 5 Table of Contents United States Cellular Corporation Consolidated Balance Sheet — Liabilities and Equity (Unaudited) September 30, December 31, (Dollars and shares in thousands) Current liabilities Current portion of long-term debt $ 127 $ 127 Accounts payable Affiliated 7,398 12,183 Trade 250,681 303,779 Customer deposits and deferred revenues 208,042 181,355 Accrued taxes 60,695 34,095 Accrued compensation 52,200 69,551 Other current liabilities 92,957 121,190 672,100 722,280 Liabilities held for sale - 1,051 Deferred liabilities and credits Net deferred income tax liability 861,709 799,190 Other deferred liabilities and credits 259,499 248,213 Long-term debt 880,486 880,320 Commitments and contingencies - - Noncontrolling interests with redemption features 759 1,005 Equity U.S. Cellular shareholders' equity Series A Common and Common Shares Authorized 190,000 shares (50,000 Series A Common and 140,000 Common Shares) Issued 88,074 shares (33,006 Series A Common and 55,068 Common Shares) Outstanding 84,735 shares (33,006 Series A Common and 51,729 Common Shares) and 84,557 shares (33,006 Series A Common and 51,551 Common Shares), respectively Par Value ($1 per share) ($33,006 Series A Common and $55,068 Common Shares) 88,074 88,074 Additional paid-in capital 1,406,617 1,387,341 Treasury shares, at cost, 3,339 and 3,517 Common Shares, respectively (145,859) (152,817) Retained earnings 2,438,760 2,297,363 Total U.S. Cellular shareholders' equity 3,787,592 3,619,961 Noncontrolling interests 74,203 55,956 Total equity 3,861,795 3,675,917 Total liabilities and equity $ 6,536,348 $ 6,327,976 The accompanying notes are an integral part of these consolidated financial statements. 6 Table of Contents United States Cellular Corporation Consolidated Statement of Changes in Equity (Unaudited) U.S. Cellular Shareholders (Dollars in thousands) Series A Common and Common Shares Additional Paid-In Capital Treasury Shares Retained Earnings Total U.S. Cellular Shareholders' Equity Noncontrolling Interests Total Equity Balance, December 31, 2011 $ 88,074 $ 1,387,341 $ (152,817) $ 2,297,363 $ 3,619,961 $ 55,956 $ 3,675,917 Add (Deduct) Net income attributable to U.S. Cellular shareholders - - - 150,628 150,628 - 150,628 Net income attributable to noncontrolling interests classified as equity - 19,766 19,766 Incentive and compensation plans - 137 6,958 (9,231) (2,136) - (2,136) Stock-based compensation awards - 15,761 - - 15,761 - 15,761 Tax windfall (shortfall) from stock awards - 471 - - 471 - 471 Distributions to noncontrolling interests - (1,491) (1,491) Adjust investment in subsidiaries for noncontrolling interest purchases - 2,907 - - 2,907 - 2,907 Other - (28) (28) Balance, September 30, 2012 $ 88,074 $ 1,406,617 $ (145,859) $ 2,438,760 $ 3,787,592 $ 74,203 $ 3,861,795 The accompanying notes are an integral part of these consolidated financial statements. 7 Table of Contents United States Cellular Corporation Consolidated Statement of Changes in Equity (Unaudited) U.S. Cellular Shareholders (Dollars in thousands) Series A Common and Common Shares Additional Paid-In Capital Treasury Shares Retained Earnings Total U.S. Cellular Shareholders' Equity Noncontrolling Interests Total Equity Balance, December 31, 2010 $ 88,074 $ 1,368,487 $ (105,616) $ 2,135,507 $ 3,486,452 $ 53,518 $ 3,539,970 Add (Deduct) Net income attributable to U.S. Cellular shareholders - - - 172,240 172,240 - 172,240 Net income attributable to noncontrolling interests classified as equity - 18,561 18,561 Repurchase of Common Shares - - (62,294) - (62,294) - (62,294) Incentive and compensation plans - 72 14,899 (13,185) 1,786 - 1,786 Stock-based compensation awards - 15,475 - - 15,475 - 15,475 Tax windfall (shortfall) from stock awards - (1,208) - - (1,208) - (1,208) Distributions to noncontrolling interests - (1,176) (1,176) Balance, September 30, 2011 $ 88,074 $ 1,382,826 $ (153,011) $ 2,294,562 $ 3,612,451 $ 70,903 $ 3,683,354 The accompanying notes are an integral part of these consolidated financial statements. 8 Table of Contents United States Cellular Corporation Notes to Consolidated Financial Statements 1. Basis of Presentation United States Cellular Corporation (“U.S. Cellular”), a Delaware Corporation, is an 84%-owned subsidiary of Telephone and Data Systems, Inc. (“TDS”). The accounting policies of U.S. Cellular conform to accounting principles generally accepted in the United States of America (“GAAP”) as set forth in the Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”). The consolidated financial statements include the accounts of U.S. Cellular, its majority-owned subsidiaries, general partnerships in which U.S. Cellular has a majority partnership interest and certain entities in which U.S. Cellular has a variable interest that require consolidation under GAAP. All material intercompany accounts and transactions have been eliminated. Certain prior year amounts have been reclassified to conform to the 2012 presentation. The consolidated financial statements included herein have been prepared by U.S. Cellular, without audit, pursuant to the rulesand regulations of the Securities and Exchange Commission (“SEC”). Certain information and disclosures normally included in financial statements prepared in accordance with GAAP have been condensed or omitted pursuant to such rulesand regulations. However, U.S. Cellular believes that the disclosures included herein are adequate to make the information presented not misleading. These consolidated financial statements should be read in conjunction with the consolidated financial statements and the notes thereto included in U.S. Cellular’s Annual Report on Form10-K (“Form10-K”) for the year ended December31, 2011. The accompanying unaudited consolidated financial statements contain all adjustments (consisting of only normal recurring items, unless otherwise disclosed) necessary for a fair statement of the financial position as of September 30, 2012 and December 31, 2011, and the results of operations for the three and nine months ended September 30, 2012 and 2011 and cash flows and changes in equity for the nine months ended September 30, 2012 and 2011. The Consolidated Statement of Comprehensive Income was not included because comprehensive income for the three and nine months ended September 30, 2012 and 2011 equaled net income. The results of operations for the three and nine months ended September 30, 2012 and 2011 and cash flows and changes in equity for the nine months ended September 30, 2012 and 2011 are not necessarily indicative of the results to be expected for the full year. Recent Accounting Pronouncements On July 27, 2012, the FASB issued Accounting Standards Update 2012-02, Intangibles – Goodwill and Other (Topic 350): Testing Indefinite-Lived Intangible Assets for Impairment (“ASU 2012-02”). ASU 2012-02 is intended to reduce the cost and complexity of the annual indefinite-lived intangible assets impairment testing by providing entities an option to perform a “qualitative” assessment to determine whether further impairment testing is necessary. As such, there is the possibility that quantitative assessments would not need to be performed if it is more likely than not that no impairment exists. U.S. Cellular is required to adopt the provisions of ASU 2012-02, which is effective for annual and interim impairment tests performed for fiscal years beginning after September 15, 2012. Early adoption is permitted. The adoption of ASU 2012-02 is not expected to have a significant impact on U.S. Cellular’s financial position or results of operations. Agent Liabilities U.S. Cellular has relationships with agents, which are independent businesses that obtain customers for U.S. Cellular. At September 30, 2012 and December 31, 2011, U.S. Cellular had accrued $48.4 million and $75.3 million, respectively, for amounts due to agents, including rebates and commissions. These amounts are included in Other current liabilities in the Consolidated Balance Sheet. Amounts Collected from Customers and Remitted to Governmental Authorities If a tax is assessed upon the customer and U.S. Cellular merely acts as an agent in collecting the tax on behalf of the imposing governmental authority, then amounts collected from customers and remitted to governmental authorities are recorded on a net basis within a tax liability account in the Consolidated Balance Sheet. If the tax is assessed upon U.S. Cellular, then amounts collected from customers as recovery of the tax are recorded in Service revenues and amounts remitted to governmental authorities are recorded in Selling, general and administrative expenses in the Consolidated Statement of Operations. The amounts recorded gross in revenues that are billed to customers and remitted to governmental authorities totaled $32.3 million and $102.2 million for the three and nine months ended September 30, 2012, respectively, and $30.3 million and $92.7 million for the three and nine months ended September 30, 2011, respectively. 9 Table of Contents 2. Revision of Prior Period Amounts In preparing its Consolidated Statement of Cash Flows for the year ended December31, 2011, U.S. Cellular discovered certain errors related to the classification of outstanding checks with the right of offset and the classification of Accounts payable-trade for Additions to property, plant and equipment. These errors resulted in the misstatement of Cash and cash equivalents and Accounts payable-trade as of December31, 2010 and each quarterly period in 2011, and the misstatement of Cash flows from operating activities and Cash flows from investing activities for the years ended December31, 2010 and 2009 and each of the quarterly periods in 2011 and 2010. In accordance with SEC Staff Accounting Bulletin Nos.99 and 108 ("SAB99" and "SAB108"), U.S. Cellular evaluated these errors and determined that they were immaterial to each of the reporting periods affected and, therefore, amendment of previously filed reports was not required. However, in order to provide consistency in the Consolidated Statement of Cash Flows and as permitted by SAB108, revisions for these immaterial amounts to previously reported amounts were reflected in the financial information as of and for the periods ended December 31, 2011, and are reflected in the financial information herein. In accordance with SAB 108, the effects of the foregoing revision to the Consolidated Statement of Cash Flows were as follows: Consolidated Statement of Cash Flows — Nine Months Ended September 30, 2011 As previously (Dollars in thousands) reported (1) Adjustment Revised Change in Accounts payable-trade $ 79,031 $ (37,298) $ 41,733 Change in Other assets and liabilities (65,048) (1,505) (66,553) Cash flows from operating activities 777,624 (38,803) 738,821 Cash used for additions to property, plant and equipment (506,082) 43,755 (462,327) Cash flows from investing activities (494,815) 43,755 (451,060) Net increase (decrease) in cash and cash equivalents 210,526 4,952 215,478 In Quarterly Report on Form 10-Q for the period ended September 30, 2011, filed on November 9, 2011. 3. Fair Value Measurements As of September 30, 2012 and December 31, 2011, U.S.Cellular did not have any financial assets or liabilities that were required to be recorded at fair value in its Consolidated Balance Sheet in accordance with GAAP. However, U.S.Cellular has applied the provisions of fair value accounting for purposes of computing the fair value of financial instruments for disclosure purposes as displayed below. Under the provisions of GAAP, fair value is a market-based measurement and not an entity-specific measurement, based on an exchange transaction in which the entity sells an asset or transfers a liability (exit price). The provisions also establish a fair value hierarchy that contains three levels for inputs used in fair value measurements. Level 1 inputs include quoted market prices for identical assets or liabilities in active markets. Level 2 inputs include quoted market prices for similar assets and liabilities in active markets or quoted market prices for identical assets and liabilities in inactive markets. Level 3 inputs are unobservable. A financial instrument’s level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement. A financial instrument’s level within the fair value hierarchy is not representative of its expected performance or its overall risk profile and, therefore, Level 3 assets are not necessarily higher risk than Level 2 assets or Level 1 assets. Level within September 30, December 31, the Fair Value Hierarchy Book Value Fair Value Book Value Fair Value (Dollars in thousands) Cash and cash equivalents 1 $ 409,579 $ 409,579 $ 424,155 $ 424,155 Short-term investments (1)(2) Government-backed securities (3) 1 140,494 140,494 127,039 127,039 Long-term investments (1)(4) Government-backed securities (3) 1 10,171 10,190 30,057 30,140 Long-term debt (5) 6.95% Senior Notes 1 342,000 374,422 342,000 364,162 6.7% Senior Notes 2 534,439 564,939 534,111 534,860 Designated as held-to-maturity investments and recorded at amortized cost in the Consolidated Balance Sheet. Maturities are less than twelve months from the respective balance sheet dates. Includes U.S. treasuries and corporate notes guaranteed under the Federal Deposit Insurance Corporation’s Temporary Liquidity Guarantee Program. At September 30, 2012, maturities range between 17 and 18 months. Excludes capital lease obligations and current portion of Long-term debt. 10 Table of Contents The fair values of Cash and cash equivalents and Short-term investments approximate their book values due to the short-term nature of these financial instruments. The fair values of Long-term investments were estimated using quoted market prices for the individual issuances. The fair value of Long-term debt, excluding capital lease obligations and the current portion of such Long-term debt, was estimated using market prices for the 6.95% Senior Notes, which are publicly traded, and discounted cash flow analysis using an estimated yield to maturity of 6.37% for the 6.7% Senior Notes, which are not publicly traded. As of September 30, 2012 and December 31, 2011, U.S.Cellular did not have nonfinancial assets or liabilities that required the application of fair value accounting for purposes of reporting such amounts in the Consolidated Balance Sheet. 4. Income Taxes U.S. Cellular is included in a consolidated federal income tax return and in certain state income tax returns with other members of the TDS consolidated group. For financial statement purposes, U.S. Cellular and its subsidiaries compute their income tax expense as if they comprised a separate affiliated group and were not included in the TDS consolidated group. U.S. Cellular’s overall effective tax rate on Income before income taxes for the three and nine months ended September 30, 2012 was 34.7% and 32.7%, respectively, and for the three and nine months ended September 30, 2011 was 38.4% and 35.0%, respectively. The effective tax rate for the three months ended September 30, 2012 was lower than the rate for the three months ended September 30, 2011 primarily as a result of a $1.6 million tax benefit related to a correction of state deferred taxes in 2012. The correction related to a prior year and was recorded as an out-of-period adjustment in the quarter ended September 30, 2012. This benefit, along with other discrete items, decreased income tax expense for the three months ended September 30, 2012 by $1.2 million; absent these benefits, the effective tax rate for such period would have been higher by 1.8 percentage points. The effective tax rate for the nine months ended September 30, 2012 was lower than the rate for the nine months ended September 30, 2011 primarily as a result of tax benefits related to the expiration of the statutes of limitation for certain tax years and the correction of state deferred taxes in 2012. The benefits from these changes, along with other discrete items, decreased income tax expense for the nine months ended September 30, 2012 by $9.6 million; absent these benefits, the effective tax rate for such period would have been higher by 3.8 percentage points. U.S. Cellular incurred a federal net operating loss in 2011 largely attributable to 100% bonus depreciation applicable to qualified capital expenditures. U.S. Cellular carried back this federal net operating loss to prior tax years, and received a $66.8 million federal income tax refund in 2012 for carrybacks to 2009 and 2010 tax years. U.S. Cellular’s future federal income tax liabilities associated with the benefits realized from bonus depreciation are accrued as a component of Net deferred income tax liability (noncurrent) in the Consolidated Balance Sheet. The bonus depreciation rate for federal income tax purposes is 50% for 2012 and will expire at the end of the year. U.S. Cellular expects federal income tax payments to substantially increase beginning in 2013 and remain at a higher level for several years as the amount of U.S. Cellular’s federal tax depreciation deduction substantially decreases. 11 Table of Contents 5. Earnings Per Share Basic earnings per share attributable to U.S. Cellular shareholders is computed by dividing Net income attributable to U.S. Cellular shareholders by the weighted average number of common shares outstanding during the period. Diluted earnings per share attributable to U.S. Cellular shareholders is computed by dividing Net income attributable to U.S. Cellular shareholders by the weighted average number of common shares outstanding during the period adjusted to include the effects of potentially dilutive securities. Potentially dilutive securities primarily include incremental shares issuable upon exercise of outstanding stock options and the vesting of restricted stock units. The amounts used in computing earnings per Common and SeriesA Common Share and the effects of potentially dilutive securities on the weighted average number of Common and SeriesA Common Shares are as follows: Three Months Ended Nine Months Ended September 30, September 30, (Dollars and shares in thousands, except per share amounts) Net income attributable to U.S. Cellular shareholders $ 35,451 $ 62,140 $ 150,628 $ 172,240 Weighted average number of shares used in basic earnings per share 84,737 84,547 84,671 84,984 Effects of dilutive securities: Stock options 57 86 63 124 Restricted stock units 358 307 356 340 Weighted average number of shares used in diluted earnings per share 85,152 84,940 85,090 85,448 Basic earnings per share attributable to U.S. Cellular shareholders $ 0.42 $ 0.73 $ 1.78 $ 2.03 Diluted earnings per share attributable to U.S. Cellular shareholders $ 0.42 $ 0.73 $ 1.77 $ 2.02 Certain Common Shares issuable upon the exercise of stock options or vesting of restricted stock units were not included in average diluted shares outstanding for the calculation of Diluted earnings per share because their effects were antidilutive. The number of such Common Shares excluded is shown in the table below. Three Months Ended Nine Months Ended September 30, September 30, (Shares in thousands) Stock options 2,565 1,605 2,426 1,357 Restricted stock units - 1 283 193 6. Acquisitions, Divestitures and Exchanges U.S. Cellular assesses its existing wireless interests on an ongoing basis with a goal of improving the competitiveness of its operations and maximizing its long-term return on investments. As part of this strategy, U.S. Cellular reviews attractive opportunities to acquire additional operating markets and wireless spectrum. In addition, U.S. Cellular may seek to divest outright or include in exchanges for other wireless interests those interests that are not strategic to its long-term success. See “Sprint Transaction” in Note 15 — Subsequent Events for additional information. On August 15, 2012, U.S. Cellular acquired four 700 MHz licenses covering portions of Nebraska, Iowa, Missouri, Kansas and Oklahoma for $34.0 million. In March 2012, U.S. Cellular sold the majority of the assets and liabilities of a wireless market for $49.8 million in cash, net of working capital adjustments. In connection with the sale, a $4.2 million gain was recorded in (Gain) loss on asset disposals and exchanges, net in the Consolidated Statement of Operations for the nine months ended September 30, 2012. At December 31, 2011, assets and liabilities of $49.6 million and $1.1 million, respectively, related to this wireless market were classified in the Consolidated Balance Sheet as “held for sale.” On June 19, 2012, U.S. Cellular entered into an agreement to acquire seven 700 MHz licenses covering portions of Illinois, Michigan, Minnesota, Missouri, Nebraska, Oregon, Washington and Wisconsin for $57.7 million. The acquisition requires approval from the Federal Communications Commission (“FCC”) and, if approved, is expected to close in the fourth quarter of 2012. Acquisitions, divestitures and exchanges did not have a material impact in U.S. Cellular’s consolidated financial statements for the periods presented, and pro forma results, assuming acquisitions, divestitures and exchanges had occurred at the beginning of each period presented, would not be materially different from the results reported. 12 Table of Contents U.S. Cellular’s acquisitions during the nine months ended September 30, 2012 and 2011 and the allocation of the purchase price for these acquisitions were as follows: Allocation of Purchase Price Intangible assets Net tangible Purchase subject to assets/ price (1) Goodwill Licenses amortization (liabilities) (Dollars in thousands) Licenses $ 57,957 $ - $ 57,957 $ - $ - Total $ 57,957 $ - $ 57,957 $ - $ - Licenses $ 4,406 $ - $ 4,406 $ - $ - Businesses 24,572 - 15,592 2,252 6,728 Total $ 28,978 $ - $ 19,998 $ 2,252 $ 6,728 Cash amounts paid for acquisitions may differ from the purchase price due to cash acquired in the transactions and the timing of cash payments related to the respective transactions. 7. Intangible Assets Changes in U.S. Cellular’s Licenses for the nine months ended September 30, 2012 and 2011 are presented below. There were no significant changes to Goodwill or Customer lists during the periods presented. Licenses September 30, September 30, (Dollars in thousands) Balance, beginning of period $ 1,470,769 $ 1,452,101 Acquisitions 57,957 4,406 Exchanges - 11,842 Other 3,147 2,201 Balance, end of period $ 1,531,873 $ 1,470,550 8. Investments in Unconsolidated Entities Investments in unconsolidated entities consist of amounts invested in wireless entities in which U.S. Cellular holds a noncontrolling interest. These investments are accounted for using either the equity or cost method. Equity in earnings of unconsolidated entities totaled $24.8 million and $21.9 million in the three months ended September 30, 2012 and 2011, respectively, and $71.6 million and $65.3 million in the nine months ended September 30, 2012 and 2011, respectively; of those amounts, U.S. Cellular’s investment in the Los Angeles SMSA Limited Partnership (“LA Partnership”) contributed $18.3 million and $16.6 million in the three months ended September 30, 2012 and 2011, respectively, and $54.6 million and $43.7 million in the nine months ended September 30, 2012 and 2011, respectively. U.S. Cellular held a 5.5% ownership interest in the LA Partnership during these periods. 13 Table of Contents The following table, which is based on information provided in part by third parties, summarizes the combined results of operations of U.S. Cellular’s equity method investments: Three Months Ended Nine Months Ended September 30, September 30, (Dollars in thousands) Revenues $ 1,446,311 $ 1,386,808 $ 4,298,176 $ 4,066,382 Operating expenses 1,063,285 1,033,792 3,150,168 3,099,555 Operating income 383,026 353,016 1,148,008 966,827 Other income (expense), net (51) 853 2,185 3,666 Net income $ 382,975 $ 353,869 $ 1,150,193 $ 970,493 9. Commitments, Contingencies and Other Liabilities Agreements As previously disclosed, on August17, 2010, U.S. Cellular and Amdocs Software Systems Limited (“Amdocs”) entered into a Software License and Maintenance Agreement (“SLMA”) and a Master Service Agreement (“MSA”) (collectively, the “Amdocs Agreements”) to develop a Billing and Operational Support System (“B/OSS”). Pursuant to an updated Statement of Work dated June 29, 2012, the implementation of B/OSS is expected to take until 2013 to complete and total payments to Amdocs are estimated to be approximately $152.1 million (subject to certain potential adjustments). The $152.1 million will be paid in installments through the second half of 2013. As of September 30, 2012, $77.6 million had been paid to Amdocs. Indemnifications U.S. Cellular enters into agreements in the normal course of business that provide for indemnification of counterparties. The terms of the indemnifications vary by agreement. The events or circumstances that would require U.S. Cellular to perform under these indemnities are transaction specific; however, these agreements may require U.S. Cellular to indemnify the counterparty for costs and losses incurred from litigation or claims arising from the underlying transaction. U.S. Cellular is unable to estimate the maximum potential liability for these types of indemnifications as the amounts are dependent on the outcome of future events, the nature and likelihood of which cannot be determined at this time. Historically, U.S. Cellular has not made any significant indemnification payments under such agreements. Legal Proceedings U.S. Cellular is involved or may be involved from time to time in legal proceedings before the FCC, other regulatory authorities, and/or various state and federal courts. If U.S. Cellular believes that a loss arising from such legal proceedings is probable and can be reasonably estimated, an amount is accrued in the financial statements for the estimated loss. If only a range of loss can be determined, the best estimate within that range is accrued; if none of the estimates within that range is better than another, the low end of the range is accrued. The assessment of the expected outcomes of legal proceedings is a highly subjective process that requires judgments about future events. The legal proceedings are reviewed at least quarterly to determine the adequacy of accruals and related financial statement disclosures. The ultimate outcomes of legal proceedings could differ materially from amounts accrued in the financial statements. U.S. Cellular has accrued $2.0 million and $1.7 million with respect to legal proceedings and unasserted claims as of September 30, 2012 and December 31, 2011, respectively. U.S. Cellular has not accrued any amount for legal proceedings if it cannot estimate the amount of the possible loss or range of loss. U.S. Cellular does not believe that the amount of any contingent loss in excess of the amounts accrued would be material. Subpoena On November 1, 2011, TDS received a subpoena from the FCC’s Office of Inspector General requesting information regarding receipt of Federal Universal Service Fund support relating to TDS and its affiliates, which include U.S. Cellular. TDS has provided the information requested and has not received any further communications from the FCC regarding this matter after providing such information. TDS intends to fully cooperate with any further requests for information. TDS cannot predict any action that may be taken as a result of the request. 14 Table of Contents 10. Variable Interest Entities (VIEs) Consolidated VIEs As of September 30, 2012, U.S. Cellular holds a variable interest in and consolidates the following VIEs under GAAP: · Aquinas Wireless L.P. (“Aquinas Wireless”); · King Street Wireless L.P. (“King Street Wireless”) and King Street Wireless, Inc., the general partner of King Street Wireless; and · Carroll Wireless L.P. (“Carroll Wireless”) and CarrollPCS,Inc., the general partner of Carroll Wireless. From time to time, the FCC conducts auctions through which additional spectrum is made available for the provision of wireless services. U.S. Cellular participated in spectrum auctions indirectly through its interests in Aquinas Wireless, King Street Wireless, Barat Wireless L.P. and Carroll Wireless, collectively, the “limited partnerships.”Each limited partnership participated in and was awarded spectrum licenses in one of four separate spectrum auctions (FCC Auctions 78, 73, 66, and 58). Each limited partnership qualified as a “designated entity” and thereby was eligible for bidding credits with respect to licenses purchased in accordance with the rules defined by the FCC for each auction. In most cases, the bidding credits resulted in a 25% discount from the gross winning bid. On September 7, 2012, U.S. Cellular acquired 100% of the ownership interest in Barat Wireless, Inc., the general partner of Barat Wireless L.P., for an immaterial amount. Prior to this acquisition, U.S. Cellular consolidated Barat Wireless L.P. and Barat Wireless, Inc. as VIEs. Subsequent to the acquisition date these entities ceased to be VIEs but continue to be consolidated based on U.S. Cellular’s controlling financial interest in the entities. The power to direct the activities of the VIEs that most significantly impact their economic performance is shared. Specifically, the general partner of each of these VIEs has the exclusive right to manage, operate and control the limited partnerships and make all decisions to carry on the business of the partnerships; however, the general partner of each partnership needs consent of the limited partner, a U.S. Cellular subsidiary, to sell or lease certain licenses, to make certain large expenditures, admit other partners or liquidate the limited partnerships. Although the power to direct the activities of the VIEs is shared, U.S. Cellular has a disproportionate level of exposure to the variability associated with the economic performance of the VIEs, indicating that U.S. Cellular is the primary beneficiary of the VIEs in accordance with GAAP. Accordingly, these VIEs are consolidated. U.S. Cellular’s capital contributions and advances made to these VIEs totaled $5.0 million and $15.8 million in the nine months ended September 30, 2012 and 2011, respectively. The following table presents the classification of the consolidated VIEs’ assets and liabilities in U.S. Cellular’s Consolidated Balance Sheet. September 30, December 31, (Dollars in thousands) Assets Cash and cash equivalents $ 6,086 $ 12,086 Other current assets 142 47 Licenses 396,934 483,059 Property, plant and equipment, net 15,167 9,450 Other assets and deferred charges 435 153 Total assets $ 418,764 $ 504,795 Liabilities Current liabilities $ 981 $ 957 Deferred liabilities and credits 2,042 - Total liabilities $ 3,023 $ 957 15 Table of Contents Other Related Matters U.S. Cellular may agree to make additional capital contributions and/or advances to the VIEs discussed above and/or to their general partners to provide additional funding for the development of licenses granted in the various auctions. U.S. Cellular may finance such amounts with a combination of cash on hand, borrowings under its revolving credit agreement and/or long-term debt. There is no assurance that U.S. Cellular will be able to obtain additional financing on commercially reasonable terms or at all to provide such financial support. Aquinas Wireless, King Street Wireless and Carroll Wireless were formed to participate in FCC auctions of wireless spectrum and to fund, establish, and provide wireless service with respect to any FCC licenses won in the auctions. As such, these entities have risks similar to the business risks described in the “Risk Factors” in U.S. Cellular’s Form 10-K for the year ended December 31, 2011. U.S. Cellular began offering fourth generation Long-term Evolution (“4G LTE”) service in certain cities within its service areas during the first quarter of 2012 and has plans to continue the deployment of 4G LTE. U.S. Cellular currently provides 4G LTE service in conjunction with King Street Wireless. Aquinas Wireless and Carroll Wireless are still in the process of developing long-term business plans. On October 12, 2012, U.S. Cellular entered into an agreement to acquire 100% of the ownership interest in Carroll PCS, Inc., the general partner of Carroll Wireless L.P., for an immaterial amount. The acquisition requires approval from the FCC and, if approved, is expected to close in the fourth quarter of 2012. Following the closing, Carroll Wireless L.P. and Carroll PCS, Inc. will cease to be VIEs but will continue to be consolidated. 11. Common Share Repurchases On November 17, 2009, the Board of Directors of U.S. Cellular authorized the repurchase of up to 1,300,000 Common Shares on an annual basis beginning in 2009 and continuing each year thereafter, on a cumulative basis. These purchases will be made pursuant to open market purchases, block purchases, private purchases, or otherwise, depending on market prices and other conditions. This authorization does not have an expiration date. Share repurchases made under this authorization were as follows: Nine Months Ended September 30, (Dollars and shares in thousands, except cost per share) Number of shares - 1,276 Average cost per share $ - $ 48.82 Total cost $ - $ 62,294 12. Noncontrolling Interests Mandatorily Redeemable Noncontrolling Interests in Finite-Lived Subsidiaries U.S. Cellular’s consolidated financial statements include certain noncontrolling interests that meet the GAAP definition of mandatorily redeemable financial instruments. These mandatorily redeemable noncontrolling interests represent interests held by third parties in consolidated partnerships and limited liability companies (“LLCs”), where the terms of the underlying partnership or LLC agreement provide for a defined termination date at which time the assets of the subsidiary are to be sold, the liabilities are to be extinguished and the remaining net proceeds are to be distributed to the noncontrolling interest holders and U.S. Cellular in accordance with the respective partnership and LLC agreements. The termination dates of these mandatorily redeemable noncontrolling interests range from 2085 to 2107. 16 Table of Contents The settlement value or estimate of cash that would be due and payable to settle these noncontrolling interests, assuming an orderly liquidation of the finite-lived consolidated partnerships and LLCs on September 30, 2012, net of estimated liquidation costs, is $177.4 million. This amount excludes redemption amounts recorded in Noncontrolling interests with redemption features in the Consolidated Balance Sheet. The estimate of settlement value was based on certain factors and assumptions which are subjective in nature. Changes in those factors and assumptions could result in a materially larger or smaller settlement amount. U.S. Cellular currently has no plans or intentions relating to the liquidation of any of the related partnerships or LLCs prior to their scheduled termination dates. The corresponding carrying value of the mandatorily redeemable noncontrolling interests in finite-lived consolidated partnerships and LLCs at September 30, 2012 was $72.1 million, and is included in Noncontrolling interests in the Consolidated Balance Sheet. The excess of the aggregate settlement value over the aggregate carrying value of these mandatorily redeemable noncontrolling interests is primarily due to the unrecognized appreciation of the noncontrolling interest holders’ share of the underlying net assets in the consolidated partnerships and LLCs. Neither the noncontrolling interest holders’ share, nor U.S. Cellular’s share, of the appreciation of the underlying net assets of these subsidiaries is reflected in the consolidated financial statements. 13. Supplemental Cash Flow Disclosures Following are supplemental cash flow disclosures regarding transactions related to stock-based compensation awards: Nine Months Ended September 30, (Dollars and shares in thousands) Common Shares withheld (1) 78 120 Aggregate value of Common Shares withheld $ 3,076 $ 5,942 Cash receipts upon exercise of stock options $ 793 $ 5,258 Cash disbursements for payment of taxes (2) (3,092) (3,503) Net cash receipts (disbursements) from exercise of stock options and vesting of other stock awards $ (2,299) $ 1,755 Such shares were withheld to cover the exercise price of stock options, if applicable, and required tax withholdings. In certain situations, U.S. Cellular withholds shares that are issuable upon the exercise of stock options or the vesting of restricted shares to cover, and with a value equivalent to, the exercise price and/or the amount of taxes required to be withheld from the stock award holder at the time of the exercise or vesting. U.S. Cellular then pays the amount of the required tax withholdings to the taxing authorities in cash. 14. Related Parties In the second quarter of 2012, certain subsidiaries of U.S. Cellular agreed to lease wireless spectrum from Airadigm Communications, Inc. (“Airadigm”) to enhance wireless services in existing markets. Both U.S. Cellular and Airadigm are consolidated subsidiaries of TDS. The lease agreements require U.S. Cellular to make payments of approximately $0.5 million to Airadigm annually for a period of five years after which U.S. Cellular will have an option to renew the lease for a fixed period of time. U.S. Cellular accounts for these leases as operating leases and includes the lease payments as Systems operations expense in the Consolidated Statement of Operations. The Audit Committee of the Board of Directors of U.S. Cellular is responsible for the review and evaluation of all related party transactions as such term is defined by the rules of the New York Stock Exchange (“NYSE”). 17 Table of Contents 15. Subsequent Events Auction 901 Mobility Funds On September 27, 2012, the FCC conducted a single round, sealed bid, reverse auction to award up to $300 million in one-time Mobility Fund Phase I support to successful bidders that commit to provide 3G, or better, wireless service in areas designated as unserved by the FCC. This auction was designated by the FCC as Auction 901.U.S. Cellular and severalof its wholly-owned subsidiariesparticipated in Auction 901. As announced on October 3, 2012, U.S. Cellular and its subsidiaries were winning bidders in eligible areas within 10 states and will receive up to $40.1 million in support from the Mobility Fund. As part of the auction rules, winning bidders must complete network build out projects to provide3Gor 4G service to these areas withintwo orthree years, respectively,and must also make their networks available to other providers forroaming. Winning bidderswill receive support funding primarily uponachievement ofcoverage milestones defined in the auction rules. Sprint Transaction On November 6, 2012, U.S. Cellular entered into a Purchase and Sale Agreement with subsidiaries of Sprint Nextel Corporation (“Sprint”). The Purchase and Sale Agreement provides that U.S. Cellular will transfer customers and certain PCS license spectrum to Sprint in U.S. Cellular’s Chicago, central Illinois, St. Louis and certain Indiana/Michigan/Ohio markets in consideration for $480 million in cash at closing, subject to pro-rations of certain assets and liabilities. U.S. Cellular will retain other assets and liabilities related to the transferred markets, including network assets, retail stores and related equipment, other buildings and facilities. The transaction does not affect spectrum licenses held by VIEs that are not currently used in the operations of the transferred markets. The Purchase and Sale Agreement also contemplates certain other agreements, including customer and network transition services agreements. The customer and network transition services agreements will require that U.S. Cellular provide customer, billing and network services to Sprint for a period of up to24 monthsafter the closing date, and Sprint willreimburse U.S. Cellular for providing such services at an amount equal to U.S. Cellular’s cost, including applicable overhead allocations. In addition, these agreements will require Sprint to reimburse U.S. Cellular for certain network decommissioning costs, network site lease rent and termination costs, network access termination costs, and employee severance expenses, in an amount not to exceed $200 million in the aggregate. The transactionis subject to FCC approval, compliance with the Hart-Scott-Rodino Act and other conditions. Subject to the satisfaction or (if permitted) waiver of all conditions, the transactionis expected to close by mid-2013. 18 Table of Contents Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations United States Cellular Corporation (“U.S. Cellular”) owns, operates and invests in wireless markets throughout the United States. U.S. Cellular is an 84%-owned subsidiary of Telephone and Data Systems, Inc. (“TDS”) as of September 30, 2012. U.S. Cellular provides wireless telecommunications services to approximately 5.8million customers in five geographic market areas in 26 states. As of September 30, 2012, U.S. Cellular’s average penetration rate in its consolidated operating markets was 12.4%. U.S.Cellular operates on a customer satisfaction strategy, striving to meet or exceed customer needs by providing a comprehensive range of wireless products and services, excellent customer support, and a high-quality network. The following discussion and analysis should be read in conjunction with U.S. Cellular’s interim consolidated financial statements and notes included in Item 1 above, and with the description of U.S. Cellular’s business, its audited consolidated financial statements and Management's Discussion and Analysis of Financial Condition and Results of Operations included in U.S. Cellular’s Annual Report on Form 10-K (“Form 10-K”) for the year ended December 31, 2011. On November 6, 2012, U.S. Cellular entered into a Purchase and Sale Agreement with subsidiaries of Sprint Nextel Corporation (“Sprint”). The Purchase and Sale Agreement also contemplates certain other agreements, including customer and network transition services agreements (collectively referred to as the “Sprint Transaction”). The discussion and analysis contained herein is subject to the discussion of the Sprint Transaction described below. Sprint Transaction On November 6, 2012, U.S.Cellular entered into a Purchase and Sale Agreement with subsidiaries of Sprint. As more fully described below, the Purchase and Sale Agreement provides that U.S. Cellular will transfer to Sprint certain rights and assets (collectively, the “Subject Assets”), and Sprint will assume certain liabilities (“Subject Liabilities”), related to certain operating markets in U.S. Cellular’s Mid-Central region (the “Subject Markets”), in consideration for $480 million in cash at closing (“Purchase Price”), subject to pro-rations of certain assets and liabilities. U.S. Cellular will retain all other assets (“Retained Assets”) and liabilities (“Retained Liabilities”) related to the Subject Markets. The Purchase and Sale Agreement also contemplates certain other agreements as discussed below, including transition services agreements and a spectrum manager lease agreement. The transactionis subject to FCC approval, compliance with the Hart-Scott-Rodino Act and other conditions. Subject to the satisfaction or (if permitted) waiver of all conditions, the transactionis expected to close by mid-2013. Management and the U.S. Cellular Board of Directors considered various alternatives and the U.S. Cellular Board of Directors determined to enter into this transaction as part of a decision to divest low-margin markets and focus U.S. Cellular’s efforts and capital on its higher-margin markets. The transaction will better position U.S. Cellular to invest its resources in markets where it is more likely to succeed. U.S. Cellular’s strategic priority is to drive growth and profitability in its stronger markets. Selected pro forma information related to the Sprint Transaction for the nine months ended or at September 30, 2012: (dollars in millions) As Reported Sprint Transaction Markets Remaining Markets Postpaid Customers (1) 5,175,000 488,000 4,687,000 Prepaid Customers (1) 386,000 81,000 305,000 Reseller Customers (1) 247,000 16,000 231,000 Total Customers 5,808,000 585,000 5,223,000 Market penetration in consolidated operating markets (1) 12.4% 3.9% 16.2% Postpaid churn rate (1) 1.6% 2.8% 1.5% Service revenues (2) $3,089.9 $340.2 $2,749.7 Total operating revenues (2) $3,336.9 $350.0 $2,986.9 Capital expenditures (2) $583.6 $50.1 $533.5 See “Results of Operations – U.S. Cellular” for the nine months ended September 30, 2012, for a further description of customers, market penetration and churn rate. The As-Reported amounts represent GAAP financial measures and the Sprint Transaction Markets and Remaining Markets amounts represent non-GAAP financial measures. U.S. Cellular believes that the amounts under Sprint Transaction Markets and Remaining Markets may be useful to investors and other users of its financial information in evaluating the pro forma amounts for the Remaining Markets excluding the markets subject to the Sprint Transaction. 19 Table of Contents The Subject Markets include U.S. Cellular’s Chicago, central Illinois, St. Louis and certain Indiana/Michigan/Ohio markets. Service revenues for these markets were approximately $340 million for the nine months ended September 30, 2012 and approximately $489 million for the twelve months ended December 31, 2011. U.S. Cellular is not transferring and will continue to operate and provide service in Peoria, Rockford and certain other areas in Illinois, and in Columbia, Sedalia, Jefferson City and certain other areas in Missouri. The Subject Assets include customers (the “Subject Customers”) and certain wireless license spectrum (the “Subject License Spectrum”) in the Subject Markets. Based on information as of September 30, 2012, the number of Subject Customers to be transferred is approximately 569,000 retail customers, consisting of 488,000 postpaid customers and 81,000 prepaid customers, and approximately 16,000 reseller customers, for a total of approximately 585,000 total customers. The Subject License Spectrum includes most of U.S. Cellular’s PCS licenses in the Subject Markets.U.S. Cellular will retain its direct and indirect ownership interests in other spectrum in the Subject Markets. The transaction does not affect spectrum licenses held by variable interest entities consolidated by U.S. Cellular that are not currently used in the operations of the transferred markets. The Subject Liabilities that will be assumed by Sprint include only (i) liabilities as of the closing relating to the Subject Customers and (ii) liabilities arising after the closing relating to the Subject Assets. The Retained Assets include all assets other than the Subject Assets, including cash, accounts receivable, inventory, naming rights, real estate, cell sites including towers, network equipment, stores, reta il equipment, furniture and fixtures, and all other assets, including the corporate and other facilities located in the Subject Markets. The Retained Liabilities include all liabilities other than the Subject Liabilities, including accounts payable, accrued expenses, liabilities to employees, taxes, and obligations under benefit plans, contracts, leases and asset retirement obligations. Also, the Purchase and Sale Agreement contemplates that the following agreements will be entered into as of the closing: 1. A Customer Transition Services Agreement, pursuant to which U.S. Cellular would continue to provide customer service and billing to, and collect accounts receivable from, the Subject Customers for a period of up to 24 months following the closing. Sprint will reimburse U.S. Cellular for providing such services. 2. A Network Transition Services Agreement, pursuant to which U.S. Cellular would continue to use the Retained Assets to provide network services to Sprint in the Subject Markets, for a period of up to 24 months following the closing. Sprint will reimburse U.S. Cellular for providing such services. 3. A Spectrum Manager Lease Agreement which provides that Sprint, as lessor, would lease the Subject Licenses to U.S. Cellular, as lessee, so that U.S. Cellular will have FCC authority to operate the network during the transition period. U.S. Cellular is not required to make any lease payments to Sprint under this agreement. 4. A Brand License Agreement which provides that Sprint will have the rights to continue to use U.S. Cellular’s tradenames, trademarks and service marks in the Subject Markets during the transition period. No additional payments are due by Sprint to U.S. Cellular under this agreement. 5. An Amendment to the Sprint/U.S. Cellular Intercarrier Roaming Agreement. After the closing, the Subject Customers will cease to be customers of U.S. Cellular and become customers of Sprint. On and after the closing, U.S. Cellular will bill customers and collect accounts receivable on behalf of Sprint pursuant to the Customer Transition Services Agreement for up to 24 months following the closing. Sprint will provide notice to U.S. Cellular when to discontinue these transition services. After the closing, U.S. Cellular will retain and continue to operate the Retained Assets pursuant to the Network Transition ServicesAgreement. As of September 30, 2012, there were approximately 1,700 cell sites in the Subject Markets, which will be retained and operated by U.S. Cellular to provide network services to Sprint during the transition period. During this transition period, Sprint will provide notice to U.S. Cellular as to how and when to decommission certain network assets. U.S. Cellular expects to incur network-related exit costs in the Subject Markets as a result of the transaction, including: (i) costs to decommission cell sites and mobile telephone switching office (MTSO) sites, (ii) costs to terminate real property leases, (iii) costs to terminate certain network access arrangements, and (iv) costs for employee termination benefits that are paid to specified engineering employees in the Subject Markets. Pursuant to the transition services agreements, Sprint will reimburse U.S. Cellular (i) actual cell site rent expenses during the transition period, (ii) actual costs to decommission cell sites and MTSO sites in the Subject Markets, (iii) actual costs to terminate cell sitereal property leases in the Subject Markets, (iv) actual costs to terminate certain network access arrangements with respect to the Subject Markets and (v) employee termination benefits (excluding retention) that are paid to specified engineering employees in the Subject Markets. The aggregate reimbursement by Sprint to U.S. Cellular for the foregoing will not exceed $200 million (the “Sprint Cost Reimbursement”). In addition to the Sprint Cost Reimbursement, Sprint willreimburse U.S. Cellular for the provision of customer, billing and network services to Sprint for a period of up to 24 months after the closing date, and Sprint willreimburse U.S. Cellular for providing such services at an amount equal to U.S. Cellular’s cost, including applicable overhead allocations. Sprint will not purchase or assume any of U.S. Cellular’s retail locations, distribution points or agent relationships. The transaction will result in the closure of approximately 100 company-owned stores and the termination of related retail associates, along with the termination of agent and sub-agent relationships related to approximately 150 stores in these markets. U.S. Cellular will also cease to distribute U Prepaid in Wal-Mart stores in these markets. U.S. Cellular will develop a plan to close these stores and terminate these arrangements over the next few months that will be effective on or about the time of the closing. U.S. Cellular expects to incur costs associated with store closures and agent terminations in the Subject Markets, including: (i) costs to terminate leases for company-owned retail stores, (ii) costs for employee termination benefits that are paid to retail and support employees, and (iii) costs to terminate certain agent and sub-agent relationships. 20 Table of Contents Upon the completion ofthe transaction, U.S. Cellular expects to reduce its workforce by approximately 1,000 employees in these markets, primarily store employees, but also including engineering employees and support staff. Most of these employees will continue to work through the closing and some of the employees will continue to be retained through the completion of the transition services to continue to serve customers and operate the network pursuant to the Customer Transition Services Agreement and the Network Transition Services Agreement. Between the date of the Purchase and Sale Agreement and the closing, the operating results of the Subject Markets will continue to be presented in continuing operations and will not be presented as discontinued operations. As a result of the transaction, U.S. Cellular will review goodwill and intangible assets for impairment in the fourth quarter of 2012. U.S. Cellular is not able to predict the outcome of those impairment reviews. Financial impacts of the transaction will be classified in the Statement of Operations within Operating income.As a result of the transaction and the related impacts on U.S. Cellular’s Retained Assets discussed herein, U.S. Cellular expects to recognize the following amounts in its Statement of Operations between the date the Purchase and Sale Agreement is signed and the end of the transition services period: · Proceeds from Sprint, including reimbursements, less licenses transferred, allocated goodwill and transaction costs are estimated to bein the amount of approximately $420 million to $450 million; · Employee related costs including severance, retention and outplacement of retail, engineering and related support employees, are estimated to be $15 million to $25 million; · Contract termination costs related to terminating network backhaul agreements, retail store leases, agent agreements, and network site leases are estimated to be $125 million to $175 million; · Incremental accelerated depreciation, amortization and accretion, net of salvage values, of $90 million to $185 million as a result of reducing the useful lives of certain property, plant and equipment and accelerating the settlement dates of asset retirement obligations. This represents the incremental depreciation, amortization and accretion on Retained Assets that is expected to be recognized in excess of the amount that would have been recognized absent the transaction. Such incremental amount will be recognized from the signing date through the termination date of the Network Transition Services Agreement and the Customer Transition Services Agreement, as applicable; and · Non-cash charges for the write-off and write-down of various operating assets and liabilities in the amount of $10 million to $25 million between the signing date and the closing date. These charges will be recognized in various components of operating expenses. As noted above, the Purchase Price is $480 million, net of certain pro-rations, to be received upon the closing of the Purchase and Sale Agreement, and the Sprint Cost Reimbursement is up to $200 million. After the closing, U.S. Cellular intends to invest the Purchase Price in excess of exit costs and tax payments in temporary investments and these funds will be available for use for general corporate purposes. This will increase U.S. Cellular’s liquidity and capital resources at that time, subject to the below cash expenditures andincome taxes. As a result of the transaction and the related impacts on U.S. Cellular’s Retained Assets discussed above, U.S. Cellular expects net cash flows of the following: (dollars in millions) Cash Inflow (Outflow) Purchase price $480 Sprint Cost Reimbursement $150 - 200 Total proceeds $630 - 680 Cash expenditures: Employee related costs $(15) - (25) Contract termination costs $(125) – (175) Costs of decommissioning cell sites and MTSO’s $(50) – (60) Transaction costs Approximately $(5) Net cash proceeds from the transaction after consideration of the amounts above and income taxes are expected to be $275 million to $350 million. Such net cash proceeds will be realized over the period from the date of signing the Purchase and Sale Agreement to the end of the transition services agreements. Following the closing, U.S. Cellular will no longer receive Service revenues in the Subject Markets, including revenues from the transferred Subject Customers and roaming revenues in the Subject Markets. As a result, U.S. Cellular will also no longer have any Equipment sales or Cost of equipment sold in the Subject Markets. However, following the closing, U.S. Cellular will continue to incur System operations expenses, Selling, general and administrative expenses and Depreciation, amortization and accretion in the Subject Markets in order to provide transition services to Sprint for a period of up to 24 months following the closing. However, these costs will be largely offset by the amounts to be reimbursed by Sprint to the extent provided pursuant to the Customer Transition Service Agreement and the Network Transition Services Agreement. 21 Table of Contents OVERVIEW The following is a summary of certain selected information contained in the comprehensive Management’s Discussion and Analysis of Financial Condition and Results of Operations that follows. The overview does not contain all of the information that may be important. You should carefully read the entire Management’s Discussion and Analysis of Financial Condition and Results of Operations and not rely solely on the overview. Financial and operating highlights in the nine months ended September 30, 2012 included the following: · Total customers were 5,808,000 at September 30, 2012, including 5,561,000 retail customers. · In May 2012, U.S. Cellular began offering U Prepaid, a no contract wireless service, in select Walmart stores within its service areas. · In late March 2012, U.S. Cellular, in conjunction with King Street Wireless L.P., began offering fourth generation Long-term Evolution (“4G LTE”) service; as of September 30, 2012, the 4G LTE network covered approximately 30 percent of U.S. Cellular’s customers. 4G LTE enhances the wireless experience by significantly increasing both the speed and data capacity available compared to 3G networks. See Note 10 — Variable Interest Entities (VIEs) in the Notes to the Consolidated Financial Statements for additional information about King Street Wireless. · Retail customer gross additions were 900,000 in 2012 compared to 766,000 in 2011. Increases were achieved in both the postpaid and prepaid categories (7% and 54%, respectively), the latter driven primarily by the aforementioned introduction of U Prepaid. · Retail customer net losses were 43,000 in 2012 compared to net losses of 112,000 in 2011. In the postpaid category, there was a net loss of 124,000 in 2012 compared to a net loss of 97,000 in 2011. In the prepaid category, net additions were 81,000 in 2012 compared to net losses of 15,000 in 2011. · Postpaid customers comprised approximately 93% of U.S. Cellular’s retail customers as of September 30, 2012. The postpaid churn rate was 1.6% in 2012 compared to 1.4% in 2011. The prepaid churn rate was 6.1% in 2012 compared to 6.9% in 2011. · Postpaid customers on smartphone service plans increased to 39% as of September 30, 2012 compared to 26% as of September 30, 2011. In addition, smartphones represented 53% of all devices sold in 2012 compared to 41% in 2011. · Service revenues of $3,089.9 million increased $66.2 million year-over-year, primarily due to continued growth in both data revenues from U.S. Cellular customers and inbound data roaming revenues. · Cash flows from operating activities were $608.8 million. At September 30, 2012, Cash and cash equivalents and Short-term investments totaled $550.1 million and there were no outstanding borrowings under the revolving credit facility. · Additions to Property, plant and equipment totaled $583.6 million, including expenditures to construct cell sites, increase capacity in existing cell sites and switches, deploy 4G LTE equipment, outfit new and remodel existing retail stores, develop new billing and other customer management related systems and platforms as discussed below, and enhance existing office systems. Total cell sites in service increased 2% year-over-year to 7,984. 22 Table of Contents · U.S. Cellular continued its efforts on a number of multi-year initiatives including the development of a Billing and Operational Support System (“B/OSS”) with a new point-of-sale system to consolidate billing on one platform; an Electronic Data Warehouse/Customer Relationship Management System to collect and analyze information more efficiently and thereby build and improve customer relationships; and a new Internet/Web platform to enable customers to complete a wide range of transactions and to manage their accounts online. · In March 2012, U.S. Cellular sold the majority of the assets and liabilities of a wireless market for $49.8 million in cash net of working capital adjustments. In connection with the sale, a $4.2 million gain was recorded in (Gain) loss on asset disposals and exchanges, net in the Consolidated Statement of Operations. · Operating income decreased $47.0 million, or 18%, to $217.4 million in 2012. An increase in operating expenses, driven primarily by higher system operations expenses and equipment costs, was partly offset by an increase in revenues. · Net income attributable to U.S. Cellular shareholders decreased $21.6 million, or 13%, to $150.6 million in 2012 compared to $172.2 million in 2011, primarily due to lower operating income. Basic earnings per share was $1.78 in 2012, which was $0.25 lower than in 2011, and Diluted earnings per share was $1.77, which was $0.25 lower than in 2011. U.S. Cellular anticipates that its future results will be affected by the following factors: · Impacts of the Sprint Transaction including, but not limited to, the ability to obtain regulatory approval, successfully complete the transaction and the actualfinancial impacts of such transaction ; · Continued uncertainty related to current economic conditions and their impact on customer purchasing and payment behaviors; · Relative ability to attract and retain customers in a competitive marketplace in a cost effective manner; · Effects of industry competition on service and equipment pricing and roaming revenues as well as the impacts associated with the expanding presence of carriers and other retailers offering low-priced, unlimited prepaid service; · Expanded distribution of products and services, such as U Prepaid and postpaid plans, in third-party national retailers; · Potential increases in prepaid customers, who generally generate lower average revenue per user (“ARPU”), as a percentage of U.S. Cellular’s customer base in response to changes in customer preferences and industry dynamics; · A change in the nature and rate of growth in the wireless industry, requiring U.S. Cellular to grow revenues primarily from selling additional products and services to its existing customers, increasing the number of multi-device users among its existing customers, increasing data products and services and attracting wireless customers switching from other wireless carriers rather than by adding customers that are new to wireless service; · Continued growth in revenues and costs related to data products and services and declines in revenues from voice services; · Rapid growth in the demand for new data devices and services which may result in increased cost of equipment sold and other operating expenses and the need for additional investment in network capacity; · Costs of developing and enhancing office and customer support systems, including costs and risks and potential benefits associated with the completion of the multi-year initiatives described above; · Further consolidation among carriers in the wireless industry, which could result in increased competition for customers and/or cause roaming revenues to decline; · Costs of continued enhancements to U.S. Cellular’s wireless networks; · Uncertainty related to various rulemaking proceedings underway at the Federal Communications Commission (“FCC”), including uncertainty relating to the impacts on universal service funding, intercarrier compensation and other matters of the Connect America Fund & Intercarrier Compensation Reform Order and Further Notice of Proposed Rulemaking released by the FCC on November 18, 2011 and which is currently under appeal before the United States Court of Appeals for the Tenth Circuit; · The FCC’s adoption of mandatory 4G roaming rules, which are currently under appeal before the United States Court of Appeals for the District of Columbia, may be of assistance in the negotiation of data roaming agreements with other wireless operators in the future; 23 Table of Contents · Exclusive arrangements between manufacturers of wireless devices and other carriers, or other economic or competitive factors, that restrict U.S. Cellular’s access to devices desired by customers; and · Possible effects of industry litigation relating to patents, other intellectual property or otherwise, that may restrict U.S. Cellular’s access to devices for sale to customers. Cash Flows and Investments U.S. Cellular believes that existing cash and investments balances, expected future cash flows from operating activities and sources of external financing provide substantial liquidity and financial flexibility and are sufficient to permit U.S. Cellular to finance its contractual obligations and anticipated capital expenditures for the foreseeable future. U.S. Cellular continues to seek to maintain a strong balance sheet and an investment grade credit rating. See “Financial Resources” and “Liquidity and Capital Resources” below for additional information related to cash flows and investments. 2012 Estimates U.S. Cellular’s estimates of full-year 2012 results before effects of the Sprint Transaction are shown below. Such estimates represent U.S. Cellular’s views as of the date of filing of U.S. Cellular’s Quarterly Report on Form10-Q (“Form 10-Q”) for the quarterly period ended September 30, 2012. Such forward‑looking statements should not be assumed to be current as of any future date. U.S. Cellular undertakes no duty to update such information whether as a result of new information, future events or otherwise. There can be no assurance that final results will not differ materially from such estimated results. 2012 Estimated Results (1) Previous Estimates (2) Service revenues $4,075-$4,125 million $4,050 - $4,150 million Operating income (3) $200-$250 million $200 - $300 million Depreciation, amortization and accretion expenses, and impairment of assets and net gain or loss on asset disposals and exchanges (3) Approx. $600 million Unchanged Adjusted OIBDA (3)(4) $800-$850 million $800 - $900 million Capital expenditures Approx. $850 million Unchanged These estimates are based on U.S. Cellular’s current plans, which include a multi-year deployment of 4G LTE technology which commenced in 2011. New developments or changing conditions (such as customer net growth, customer demand for data services or possible acquisitions, dispositions or exchanges) could affect U.S. Cellular’s plans and, therefore, its 2012 estimated results.These estimates are before the effects of the Sprint Transaction. The Company expects to incur incremental operating expenses in the fourth quarter of 2012 in the range of $30 to $60 million for severance, incremental accelerated depreciation, asset write-downs and other costs related to this transaction, which will decrease Operating income, increase Depreciation, amortization and accretion expenses, and impairment of assets and net gain or loss on asset disposals and exchanges, and decrease OIBDA. The 2012 Estimated Results as disclosed in U.S. Cellular’s Quarterly Report on Form 10-Q for the period ended June 30, 2012. The 2012 Estimated Results do not include any estimate for unrecognized net gains or losses related to disposals and exchanges of assets or losses on impairments of assets (since such transactions and their effects are uncertain). Adjusted OIBDA is defined as operating income excluding the effects of: depreciation, amortization and accretion (OIBDA); the loss on impairment of assets (if any); and the net gain or loss on asset disposals and exchanges (if any). Adjusted OIBDA excludes the loss on impairment of assets (if any) and net gain or loss on asset disposals and exchanges (if any) in order to show operating results on a more comparable basis from period to period. U.S. Cellular does not intend to imply that any of such amounts that are excluded are non-recurring, infrequent or unusual; such gains or losses may occur in the future. Adjusted OIBDA may also be commonly referred to by management as operating cash flow. U.S. Cellular believes this measure provides useful information to investors regarding U.S. Cellular’s financial condition and results of operations because it highlights certain key cash and non-cash items and their impacts on cash flows from operating activities. This amount should not be confused with Cash flows from operating activities, which is a component of the Consolidated Statement of Cash Flows. 24 Table of Contents U.S. Cellular management currently believes that the foregoing estimates represent a reasonable view of what is achievable considering actions that U.S. Cellular has taken and will be taking. However, the current general economic and competitive conditions in the markets served by U.S. Cellular have created a challenging environment that could continue to significantly impact actual results. U.S. Cellular expects to continue its focus on customer satisfaction by delivering a high quality network, attractively priced service plans, a broad line of wireless devices and other products, and outstanding customer service. U.S. Cellular believes that future growth in its revenues will result primarily from selling additional products and services, including data products and services, to its existing customers, increasing the number of multi-device users among its existing customers, and attracting wireless users switching from other wireless carriers, rather than by adding users that are new to wireless service. U.S. Cellular is focusing on opportunities to increase revenues, pursuing cost reduction initiatives in various areas and implementing a number of initiatives to enable future growth. The initiatives are intended, among other things, to allow U.S. Cellular to accelerate its introduction of new products and services, better segment its customers for new services and retention, sell additional services such as data, expand its distribution channels, enhance its Internet sales and customer service capabilities, improve its prepaid products and services and reduce operational expenses over the long term. FCC Reform Order On November 18, 2011, the FCC released a Report and Order and Further Notice of Proposed Rulemaking (“Reform Order”) adopting reforms of its universal service and intercarrier compensation mechanisms, establishing a new, broadband-focused support mechanism, and proposing further rules to advance reform. The Reform Order substantially revises the current Universal Service Fund (“USF”) high cost program and intercarrier compensation regime. The current USF program, which supports voice services, is to be phased out over time and replaced with the Connect America Fund (“CAF”), a new Mobility Fund and a Remote Area Fund, which will collectively support broadband-capable networks. Mobile wireless carriers such as U.S. Cellular are eligible to receive funds in both the CAF and the Mobility Fund, although some areas that U.S. Cellular currently serves may be declared ineligible for support if they are already served, or are subject to certain rights of first refusal by incumbent carriers. The terms and rules for participating in the CAF for wireless eligible telecommunications carriers (“ETC”) have not been developed by the FCC yet. It is uncertain whether U.S. Cellular will obtain support through any of these replacement mechanisms to the current USF funding regime. If U.S. Cellular is successful in obtaining support, it will be required to meet certain regulatory conditions to obtain and retain the right to receive support including, for example, allowing other carriers to collocate on U.S. Cellular’s towers, allowing voice and data roaming on U.S. Cellular’s network, and submitting various reports and certifications to retain eligibility each year. It is possible that additional regulatory requirements will be imposed pursuant to the Commission’s Further Notice of Proposed Rulemaking. U.S. Cellular’s current USF support is scheduled to be phased down. Support for 2012 (excluding certain adjustments) was frozen on January 1, 2012 using support for 2011 as a baseline and was reduced by 20% starting in July 2012. The estimated reduction in USF support that U.S. Cellular otherwise would have received in 2012 is approximately $16 million. Support will be further reduced by 20% in July of each subsequent year; however, if the Phase II Mobility Fund is not operational by July 2014, the phase down will halt at that time with a 40% reduction in support, until such time as the Phase II Mobility Fund is operational. At this time, U.S. Cellular cannot predict the net effect of the FCC’s changes to the USF high cost support program in the Reform Order or whether reductions in support will be fully offset with additional support from the CAF or the Mobility Fund. Accordingly, U.S. Cellular cannot predict whether such changes will have a material adverse effect on U.S. Cellular’s business, financial condition or results of operations. On September 27, 2012, the FCC conducted a single round, sealed bid, reverse auction to award up to $300 million in one-time Mobility Fund Phase I support to successful bidders that commit to provide 3G, or better, wireless service in areas designated as unserved by the FCC. This auction was designated by the FCC as Auction 901.As announced on October 3, 2012, U.S. Cellular and severalof its wholly-owned subsidiariesparticipated in Auction 901. U.S. Cellular and its subsidiaries were winning bidders in eligible areas within 10 states and will receive up to $40.1 million in support from the Mobility Fund. As part of the auction rules, winning bidders must complete network build out projects to provide3Gor 4G service to these areas withintwo orthree years, respectively,and must also make their networks available to other providers forroaming. Winning bidderswill receive support funding primarily uponachievement ofcoverage milestones defined in the auction rules. 25 Table of Contents RESULTS OF OPERATIONS Nine Months Ended September 30, 2012 Compared to Nine Months Ended September 30, 2011 Following is a table of summarized operating data for U.S. Cellular’s consolidated operations. As of September 30, (1) Customers Customers on postpaid service plans in which the end user is a customer of U.S. Cellular (“postpaid customers”) 5,175,000 5,322,000 Customers on prepaid service plans in which the end user is a customer of U.S. Cellular (“prepaid customers”) 386,000 299,000 Total retail customers 5,561,000 5,621,000 End user customers acquired through U.S. Cellular’s agreements with third parties (“reseller customers”) 247,000 311,000 Total customers 5,808,000 5,932,000 Total market population of consolidated operating markets (2) 46,966,000 46,888,000 Market penetration in consolidated operating markets (2) 12.4 % 12.7 % Total market population of consolidated operating and non-operating markets (2) 92,996,000 91,965,000 Market penetration in consolidated operating and non-operating markets (2) 6.2 % 6.5 % Employees Full-time employees 7,435 7,841 Part-time employees 975 1,024 Total employees 8,410 8,865 Cell sites in service 7,984 7,828 Smartphone penetration (3)(4) 38.6 % 26.2 % For the Nine Months Ended September 30, (5) Net retail customer additions (losses) (6) (43,000 ) (112,000 ) Net customer additions (losses) (6) (78,000 ) (145,000 ) Average monthly service revenue per customer (7) Service revenues per Consolidated Statement of Operations (000s) $ 3,089,932 $ 3,023,752 Divided by total average customers during period (000s) 5,826 5,997 Divided by number of months in each period 9 9 Average monthly service revenue per customer $ 58.93 $ 56.02 Postpaid churn rate (8) 1.6 % 1.4 % Prepaid churn rate (8) 6.1 % 6.9 % Smartphones sold as a percent of total devices sold (3) 53.0 % 40.6 % Amounts include results for U.S. Cellular’s consolidated markets as of September 30. Calculated using 2011 and 2010 Claritas population estimates for 2012 and 2011, respectively. “Total market population of consolidated operating markets” is used only for the purposes of calculating market penetration of consolidated operating markets, which is calculated by dividing customers by the total market population (without duplication of population in overlapping markets). The total market population and penetration measures for consolidated operating markets apply to markets in which U.S. Cellular provides wireless service to customers. The total market population and penetration measures for consolidated operating and non-operating markets apply to all consolidated markets in which U.S. Cellular owns an interest. Smartphones represent wireless devices which run on an Android
